72713: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-20700: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72713


Short Caption:BAUTISTA VS. PICONE (CHILD CUSTODY)Court:Supreme Court


Related Case(s):72654, 79534


Lower Court Case(s):Clark Co. - Eighth Judicial District - D495928Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:StiglichCase Status:Remittitur Issued/Case Closed


Replacement:None for Justice StiglichPanel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/18/2018How Submitted:On Record And Briefs


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantRenelyn BautistaJohn D. Jones
							(Black & Wadhams)
						


RespondentJames PiconeBenjamin B. Childs





Docket Entries


DateTypeDescriptionPending?Document


04/03/2017Filing FeeFiling Fee due for Appeal.


04/03/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SEALED)


04/03/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.17-10904




04/03/2017Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.17-10906




04/11/2017Filing FeeFiling Fee Paid. $250.00 from Black LoBello & Associates.  Check No. 1090.


04/11/2017Notice/OutgoingIssued Notice of Expedited Filing Deadlines/Child Custody. Transcript request due: 10 days.  Fast Track Statement & Appendix due: 40 days.17-12000




05/12/2017Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.17-15908




05/22/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected Fast Track Statement due: 5 days.17-16988




05/22/2017Fast Track BriefFiled Appellant's Child Custody Fast Track Statement.17-17005




05/23/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 09/16/15. To Court Reporter: Transcript Video Services.17-17239




05/23/2017TranscriptFiled Court Reporter's Notice of Non Payment for Appeal Transcripts.17-17240




05/31/2017Order/ProceduralFiled Order To File Appendix and Regarding Pro Bono Counsel. Appellant has filed the fast track statement, but has not filed an appendix as required by NRAP 3E(d)(1), (4). Appendix due: 15 days. Respondent is proceeding in pro se. Having considered the documents transmitted by the district court and appellant's fast track statement, this court has determined that the appointment of pro bono counsel to represent respondent would assist this court in reviewing this appeal. We direct the clerk of this court to transmit a copy of this order and the attached case summary to the Legal Aid Center of Southern Nevada for financial eligibility screening. Notice of Appearance due: 60 days. Briefing Suspended.17-18087




06/01/2017AppendixFiled Appellant's Appendix Volume I of II.17-18272




06/01/2017AppendixFiled Appellant's Appendix Volume II of II.17-18274




06/01/2017Notice/IncomingFiled Proof of Service (Appellant's Appendix Volumes 1-2).17-18330




06/19/2017AppendixFiled Appellant's Supplement to Appendix.17-20231




06/19/2017Notice/IncomingFiled Proof of Service(Appellant's Supplement to Appendix).17-20239




06/26/2017TranscriptFiled Notice from Court Reporter. Sherry Justice stating that the requested transcripts were delivered.  Dates of transcripts: 09/16/15.17-21095




07/11/2017Notice/IncomingFiled Notice of Appearance (Benjamin Childs as counsel for the Respondent).17-22881




07/25/2017Order/ProceduralFiled Order Reinstating Briefing.  Fast Track Response due:  20 days.17-24622




08/03/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Fast Track Response due: August 21, 2017.17-25841




08/07/2017MotionFiled Respondent's Motion to Extend Deadline for Response Brief (Fast Track Response).17-26072




08/18/2017Notice/IncomingFiled Respondent's Notice to Vacate Motion to Extend Deadline for Response Brief.17-27674




08/21/2017Order/ProceduralFiled Order.  Pursuant to respondent's "Notice to Vacate" the motion for extension to file the fast track response, we take no action on respondent's motion filed August 7, 2017.  The clerk of this court shall file the fast track response received via E-Flex on August 20, 2017.17-27947




08/21/2017Fast Track BriefFiled Fast Track Response.17-27948




09/21/2017Case Status UpdateFast Track Briefing Completed.


09/28/2017Notice/IncomingFiled Respondent's Notification of Belief that Oral Argument is Unnecessary.17-32959




01/18/2018OtherJustice Lidia Stiglich disqualified from participation in this matter.


01/18/2018Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.18-02582




05/31/2018Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Fn1[The honorable Lidia S. Stiglich, Justice, voluntarily recused herself from participation in the decision of this matter.] Before the Court En Banc. Author: Douglas, C.J. Majority: Douglas/Cherry/gibbons/Pickering/Hardesty/Parraguirre. 134 Nev. Adv. Opn. No. 44. EN BANC18-20700




06/25/2018RemittiturIssued Remittitur.18-24101




06/25/2018Case Status UpdateRemittitur Issued/Case Closed.


07/09/2018RemittiturFiled Remittitur. Received by District Court Clerk on June 29, 2018.18-24101





Combined Case View